 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9

10   SILUS M. VALSON,                                Case No. 1:14-cv-01420-DAD-EPG (PC)
11                Plaintiff,                         ORDER RE: CERTIFICATE OF RECORD
12         v.                                        (ECF NO. 92)
13   MATTHEW CATE, et al.,
14                Defendants.
15

16          Silus Valson (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in
17   this civil rights action filed pursuant to 42 U.S.C. § 1983. Plaintiff’s case was dismissed (ECF
18   Nos. 87 & 88), and Plaintiff appealed (ECF No. 89).
19          On March 14, 2019, Plaintiff filed a “Certificate of Record.” (ECF No. 92). Plaintiff
20   asks the Court “to forward all record [sic] of asset’s [sic] to the ‘Ninth Circuit Court of
21   Appeals….’” (Id. at 1).
22          Plaintiff’s request will be denied. Plaintiff has not explained why the Ninth Circuit
23   Court of Appeals needs all the records in this case, and from this Court’s review of the record,
24   it appears that the Ninth Circuit does not. Plaintiff’s case was dismissed because the Court
25   granted Defendants’ motion for judgment on the pleadings, and Plaintiff appealed only that
26   dismissal. (See ECF No. 89)
27   \\\
28   \\\
                                                    1
 1          Moreover, Plaintiff has not explained why he is unable to provide the relevant
 2   documents to the Ninth Circuit, and has cited no authority for the proposition that the Court
 3   must provide the documents for him.
 4          Accordingly, IT IS ORDERED that Plaintiff’s “Certificate of Record” is DENIED.
 5
     IT IS SO ORDERED.
 6

 7
        Dated:    March 19, 2019                            /s/
 8                                                    UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  2
